Citation Nr: 0014177	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right-below-
knee amputation with a defective stump, currently evaluated 
as 60 percent disabling.

2.  Entitlement to an increased evaluation for multiple 
fragment wounds of the left leg with retained metallic 
foreign bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for multiple 
fragment wound scars of the left thigh and left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2000, the veteran's representative raised the issue of 
entitlement to service connection for a back disability on a 
secondary basis.  This issue was addressed by the RO in an 
August 1998 rating determination.  At this time, the RO 
determined that the claim of entitlement to service 
connection for a low back disability on a secondary basis is 
not well grounded.  The veteran was provided notice of this 
determination that month.  Based on a review of the record, 
it is unclear if the veteran's representative in April 2000 
was aware of the August 1998 determination.  In any event, 
this issue is not before the Board at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991).

In an August 1999 rating determination, the veteran was 
awarded a separate 10 percent rating for fragment wounds of 
the right thigh with retained foreign bodies.  The veteran 
was awarded a 10 percent disability evaluation for this 
injury from November 1, 1968, based on a finding of clear and 
unmistakable error in a previous rating determination.  He 
was notified of this determination that month.  The record 
before the Board does not show that the veteran or his 
representative filed a notice of disagreement with this 
separate rating determination.  Accordingly, the issue of 
entitlement to an increased evaluation for fragment wounds of 
the right thigh with retained foreign bodies is not before 
the Board at this time.



FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim for an 
increased rating for a right-below-knee amputation and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The residuals of the veteran's service-connected right 
below-knee amputation with a defective stump include a right 
below-knee amputation with irritation and pain in the lower 
aspect of the stump; the residual disability does not 
approximate amputation at the upper third of the right thigh.


CONCLUSION OF LAW

An increased rating for a right-below knee amputation with a 
defective stump is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71(a), Diagnostic Code 
5163 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The veteran sustained a traumatic right below-knee amputation 
when injured by a mine blast in the Vietnam War on April 8, 
1968.  He had multiple superficial wounds of both lower 
extremities.  Physical evaluation during service noted 
multiple fragment wounds of the left hand and leg.  There was 
debridement following the initial injury and delayed primary 
closure was performed on April 16.  He then ran a low-grade 
fever and on April 19 there was further debridement of the 
right knee stump and coagulation of bleeding points.  By May 
1, the wounds of the left lower extremity were well healed 
with no signs of infection.   Treatment for the right leg 
amputation followed and the veteran was discharged from 
active service in October 1968.

In an April 1969 VA evaluation, the veteran reported pain in 
the right lower extremity on long weight bearing and loss of 
feeling in the left leg.  Examination of the left hand 
revealed a faint scar on the lateral border of the hand that 
was nontender to pressure.  Examination of the right leg 
revealed a 2 1/2-inch healed scar on the distal third of the 
lateral border of the thigh.  Additional nontender scars were 
noted.  There were three small scars on the anterior border 
of the proximal tibia.  None of these scars was tender to 
pressure or adherent to underlying tissue.  There was full 
range of motion in both knees.  Examination of the left leg 
revealed a healed skin graft donor sight involving the 
anterior border of the thigh.  There was an 8-inch, healed 
scar at the proximal half, medial border of the left lower 
leg.  There was a 4 1/4-inch, healed scar at the anterior 
border of the proximal half on the left lower leg.  There was 
a 3-inch, healed scar on the anterolateral border of the 
proximal half of the left lower leg.  There was a 1 1/2-inch, 
healed transverse scar over the medical border of the left 
lower leg.  Neurological examination revealed the knee jerks 
to be equal and active.  The left ankle jerk was normal.  
There was a diminution of sensation involving the anterior 
border of the left leg.  

X-ray studies of the left hand and wrist revealed no evidence 
of fracture deformity or other bony pathology.  Multiple 
minute flecks of metallic debris in the soft tissue adjacent 
to the proximal interphalangeal joint of the left index 
finger was noted.  No arthritic changes were found.  X-ray 
studies of the right knee, the lower three-quarters of the 
femur, and the residuals of the tibia and fibula revealed an 
old transverse amputation of the proximal right tibial shaft 
11 centimeters distal to the knee, with a smooth convex and 
well corticated amputation stump.  No arthritis of the knee 
was found.  Two opaque metallic foreign bodies (2 millimeters 
in size) in the soft tissue lateral and anterior to the 
midfemoral shaft with additional flecks of metallic debris in 
this region were noted.  Approximately 10 irregular metallic 
foreign bodies (each about 3 millimeters in size) in the knee 
and the residual upper leg region with additional flecks of 
metallic debris were also noted.  No arthritis in the knee 
was found.

In October 1993, the veteran wrote to the RO and noted that 
he was having difficulty performing the regular duties of his 
job because of his disability.  He indicated that he wished 
to return to school and train for another career.  The RO 
responded to this claim and provided the veteran with 
additional consideration for vocational rehabilitation.

The RO received a February 1994 statement from the veteran's 
physician.  He reported that the veteran had neuroma of the 
right leg amputation stump with cutaneous traumatic sensory 
loss of the left leg.  It was indicated the veteran was 
unable to perform his duties while standing on his feet due 
to his disability and needed to be retrained for a sitting 
job.

In May 1994, the veteran noted that the stump had nerve 
endings that were constantly bothering him and did not allow 
him to sleep at night because of pain and discomfort.  It was 
indicated that during the day the pain was constant.  He 
noted that his left leg had an area that was totally without 
feeling and numb.  The numb area appeared to be growing.  He 
indicated that he could no longer hop on one leg, which was 
necessary at times.  It was also noted that his left foot 
could not take any body weight.  The worsening of his 
condition made it very difficult for him to perform his job 
duties and function normally.

The RO has also received a February 1993 report from John K. 
Sturman, Jr., M.D., a neurologist.  Physical evaluation noted 
the veteran's gait was "surprisingly normal."  Left leg 
strength and upper extremity strength was also normal.  It 
was indicated that for reasons that were not certain the area 
of the stump was becoming more irritated and more of a 
problem for him.  Reevaluation of the stump and the fit of 
the prosthetic leg were indicated.  It was noted that the 
increased sensitivity of the neuroma was a natural 
progression of the situation.  Sensory evaluation was 
diminished in an elongated oval area essentially encompassing 
the medial and anterior aspects of the left calf. 

In his August 1994 substantive appeal, the veteran indicated 
that he was never notified of a physical examination that had 
been scheduled by the RO.  It was indicated that his injuries 
continue to get worse as he became older.  It was also noted 
that he could no longer stand for long periods of time and 
could no longer hop on his left leg when not wearing his 
prosthesis.  At the request of the RO, an additional VA 
evaluation was rescheduled.  

X-ray studies in November 1994 revealed numerous shrapnel 
fragments in the soft tissue about the knee and the stump of 
the right knee.  The bone showed evidence of marked 
osteoporosis.  The knee joint appeared to be within normal 
limits and no effusion was indicated.  On physical 
examination, the veteran reported throbbing pain in the 
stump, usually at night.  He reported multiple scars and a 
tendon tear and now he could not hop due to soreness and the 
sole of the foot went to "sleep."  He experienced left knee 
pain and inability to crawl.  He had no complaints with 
respect to the left hand.  Objectively, there was an 
atrophied stump and tenderness in the popliteal fossa.  There 
were multiple scars on the left lower extremity described and 
sketched.  There was decreased sensation between the scars.  

In a December 1994 rating determination, the veteran's 
service-connected below-knee amputation of the right leg with 
a defective stump was increased from 40 percent to 60 percent 
disabling.  There was no change in his other ratings.  The 
veteran's claim was continued.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has been in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 1991) 
for the loss of use of one foot from November 1, 1968.  A 
bilateral factor of 6.4 percent has also been added due to 
the disability associated with the both of the veteran's 
legs.

In May 1998, the veteran noted that the loss of his right leg 
forces him to make great demands on his left leg.  It was 
reported that whenever he needed to stand for any amount of 
time 70 to 80 percent of his body weight was on the left leg.  
It was indicated that his right leg stump was irritated due 
to metal fragments that surface and make it very difficult to 
walk.  This affects his balance and weight distribution.  
Difficulties with his back were also noted.

At the request of the RO, the veteran underwent additional VA 
evaluation to determine the nature and extent of his service-
connected disabilities.  Physical evaluation revealed a well-
developed and well-nourished veteran whose posture and gait 
were normal.  Multiple puncture scars of the left hand and 
forearm were noted.  Scars running vertically along the left 
leg were also indicated.  There was no loss of underlying 
tissue and no disfigurement or limitation of function found.  
Sensation was decreased in the inner aspect of the left leg 
between two inner scars running up to one centimeter below 
the left leg and down the left ankle.  The veteran did not 
require an assistive device for ambulation and there was no 
signs of abnormal weight bearing on the feet.  The range of 
motion of all the joints was found intact.

Physical evaluation revealed no evidence of edema, cyanosis 
or varicose veins of the left leg.  There was an increased 
sensation with tenderness over a 5-centimeter area over the 
anterolateral aspect of the distal stump.  The skin on the 
distal part of the stump was red with an area of partially 
healed skin break down both anteriorly and posteriorly.  A 
well-fitted prosthesis of the right knee joint was found to 
be stable.  The left heel revealed tenderness on palpation.  
Neurological evaluation revealed normal motor function.  
There was no evidence of generalized muscle atrophy, wasting 
or weakness.  

The examiner noted that he had reviewed previous medical 
reports and X-ray studies.  The examiner stated, in pertinent 
part, that the veteran reports weakness and that his nerves 
were tender to touch in his right leg.  It was indicated this 
was constant and distressing.  The veteran also reported 
irritation from his prosthesis with skin break down, 
bleeding, and ulcers.  He reported that these irritations 
occur every week.  It was indicated that the veteran had to 
keep off his prosthesis for 1 to 2 days.  The veteran also 
reported constant pain in the left leg that is aggravated by 
his stump irritation.  It was indicated that he tends to put 
his weight more on the left side during the irritation.  The 
veteran also reported pain in the left heel and decreased 
sensation of the left leg.  It was noted that from time-to-
time metallic fragments would come out of his left hand, left 
leg, and right thigh.

Physical evaluation of the multiple scar sites in the left 
forearm, left leg, and right thigh revealed that they were 
not disfiguring and there was no loss of function.  The scars 
were well blended with the surrounding tissue.

Additional X-ray studies were taken in December 1998.  In the 
left leg, multiple metal foreign bodies in the soft tissue 
were noted.  There was no evidence of fracture, dislocation, 
or other abnormality.  Metal foreign bodies in the lateral 
soft tissues of the distal right thigh and left hand were 
also noted.  No indication of abnormality was found.  

The veteran was awarded an additional 10 percent disability 
evaluation for fragment wounds of the right thigh with 
retained foreign bodies.  The veteran is currently receiving 
an 80 percent combined schedular disability evaluation with 
special monthly compensation and a bilateral factor included.  
Since the rating determination of August 1999, the veteran 
has failed to submit any additional statements or documents 
indicating a dispute with the current rating determination.  
Written argument prepared by the veteran's representative in 
April 2000 notes the veteran's difficulties with his back.  
However, as noted above, this issue was addressed by the RO 
in August 1998 and is not before the Board at this time.

II.  Entitlement to an Increased Evaluation for a Right 
Below-Knee Amputation with a Defective Stump.

In light of the veteran's contentions in the United States 
Court of Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran has never indicated that 
any additional medical records are available regarding 
treatment of the disabilities at issue.  Records have been 
obtained, and the RO has undergone extensive development of 
these claims, including, but not limited to, repeated VA 
evaluations.  Based on these actions, the Board finds that 
the VA has fulfilled the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The VA evaluations and medical 
reports, as a whole, answer the key questions that must be 
addressed by the Board at this time.  Accordingly, the Board 
may proceed with the adjudication of the claims to the extent 
addressed below.

Disability evaluations are based on average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155.  The veteran is currently receiving an 
evaluation of 60 percent under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5163 (amputation of a leg with a defective 
stump, where amputation has been recommended) (1999).  This 
is the highest possible schedular evaluation under 38 C.F.R. 
§ 4.71(a) for loss of a leg under the "amputation rule."  
This rule essentially provides that the rating for injuries 
of an extremity may not in combination exceed the rating that 
is provided for amputation of the extremity at the elective 
level, where amputation is performed.  38 C.F.R. § 4.68 
(1999).  To obtain a higher evaluation for disability of the 
lower extremity, the record would have to demonstrate that 
the veteran has a disability equivalent to amputation of the 
right thigh in the upper one-third.  Diagnostic Code 5161.  
Clearly, this is not demonstrated.  Consequently, an 
increased evaluation for the veteran's right below-knee 
amputation with a defective stump cannot be found.


ORDER

Entitlement to an increased evaluation for a right below-knee 
amputation with a defective stump is denied.


REMAND

The Board finds several aspects of the record require further 
development.  With respect to the combat wounds of the left 
leg, the RO has assigned ratings under Diagnostic Code 5311, 
Muscle Group XI, the posterior and lateral crural muscles.  
The Board believes this correctly recognizes the involvement 
of Muscle Group XI.  At no point in the record, however, has 
a medical provider specifically addressed what muscle group 
or muscle groups were affected by the multiple fragment 
wounds in the left leg.  The "old" rating criteria cautions 
that it may not be to readily assumed that only a single 
muscle group is involved and the location of the scaring at 
least raises a possibility of involvement of Muscle Group 
XII.  The involvement of muscles apart from those in Group 
XI, and the severity of any additional muscle injury requires 
clarification.

With respect to the "left hand," X-rays in April 1969 were 
interpreted to disclose multiple "minute flecks" of 
metallic debris in the soft tissue adjacent to the proximal 
interphalangeal joint of the left index finger.  There was no 
indication of bone injury or arthritic change.  On 
examination after May 1998, multiple puncture scars of the 
left hand and forearm were noted.  It was indicated that, 
clinically, there appeared to be no loss of tissue, 
disfigurement or loss of function.  The Board notes that the 
issues before the Board include an increased rating for 
residuals of fragment wounds of the "left hand."  These 
examination reports appear to indicate that the fragment 
wounds may have also involved the left forearm.  This would 
be a matter inextricable intertwined with the increased 
rating before the Board.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Even if the only residual of the fragment injury 
to the left forearm was asymptomatic scars, this question 
must be addressed.  Moreover, although the recent examiners 
have indicated generally that they did not find functional 
impairment of the left hand, it is not clear that any 
examiner reconciled the current findings with the report of 
the April 1969 X-ray that there were multiple "minute 
flecks" of metallic debris in the soft tissue adjacent to 
the proximal interphalangeal joint of the left index finger.  

In light of the above, the Board finds a remand is required 
for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should request that the veteran 
report the date and place of any treatment he 
has received for his combat wounds of the 
left lower extremity and left upper extremity 
since 1994.  With any necessary assistance 
from the veteran, the RO should obtain copies 
of such records and make them part of the 
record in this matter.

3.  Following the above, the RO should 
request an examination of the veteran by a 
suitably qualified VA physician.  The purpose 
of the examination is to ascertain the nature 
and severity of the combat wounds of the left 
upper and the left lower extremity, with 
particular attention to several matters.  The 
claims folder and a copy of this remand 
should be made available to the physician and 
reviewed in conjunction with the examination.  
The examination report should acknowledge 
these materials were available.  Following 
review of the record and the examination, the 
physician is specifically requested to 
address the following questions:

a.  Did the fragment injuries of the left 
lower extremity involve Muscle Groups apart 
from Group XI?  If more than Muscle Group XI 
is involved, the examiner should indicate 
whether the injury was slight, moderate, 
moderately severe or severe in light of both 
the current findings and what the record 
discloses as to the nature of the original 
injury.

b.  Did the fragment wound injuries of the 
left upper extremity involve the forearm as 
well as the hand?  If so, the physician 
should indicate whether the injury to the 
forearm involved the internal structure of 
the forearm and the nature of that 
involvement.  If there was involvement of the 
muscles, the physician should indicate 
whether any injury to muscles was slight, 
moderate, moderately severe or severe in view 
of both the current findings and what the 
record discloses about the nature of the 
original injury.  With respect to the left 
hand, the examiner is requested to consider 
the current findings in light what the record 
discloses about the nature of the original 
injury.  Particular attention should be given 
to the April 1969 X-ray evidence of multiple 
"minute flecks" of metallic debris in the 
soft tissue adjacent to the proximal 
interphalangeal joint of the left index 
finger.  The examiner should indicate whether 
the current findings, in light of the 
evidence as to the nature of the original 
injury, support the conclusion that there is 
any functional impairment of the hand due to 
the combat wounds, and if so, what is the 
nature and severity of that impairment.

The examiner is respectfully requested to 
provide a rational for the response to these 
questions.  If any question can not be 
answered without resort to speculation, the 
physician should so indicate.  If there are 
any other matters that the physician believes 
would assist the Board in assessing the 
severity of the combat wounds of the left 
upper and left lower extremities, he should 
so indicate.

4.  The RO should review the examination 
report and assure that it is responsive to 
the matters raised, and if not, the report 
should be returned for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter the RO should readjudicate the 
issues of entitlement to an increased rating 
for residuals of injuries to the left upper 
and left lower extremity, to include the 
question of whether service connection is 
warranted for any disability of the left 
forearm.  The Board notes that an adverse 
determination as to whether service 
connection is warranted for fragment wounds 
of the left forearm will not be subject to 
review by the Board unless the veteran or his 
representative file a notice of disagreement 
and complete all actions required to perfect 
an appeal.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


